Citation Nr: 1431536	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  13-03 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with depressed mood, to include as secondary to service-connected disability.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

3.  Entitlement to an effective date earlier than September 19, 2011 for the grant of service connection for hypertensive heart disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to June 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, in which the RO granted service connection and assigned an initial 30 percent rating for hypertensive heart disease effective September 19, 2011 and denied service connection for anxiety disorder with depressed mood and entitlement to a TDIU.  

In July 2013 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  

In August 2013, the Board denied service connection for an acquired psychiatric disorder, to include adjustment disorder with depressed mood, and an initial rating in excess of 30 percent for hypertensive heart disease.  The Board remanded the issue of entitlement to a TDIU for further development and remanded the claim for an effective date earlier than September 19, 2011 for the grant of service connection for hypertensive heart disease for issuance of a statement of the case (SOC).  An SOC addressing the earlier effective date issue was furnished to the Veteran in January 2014 and he filed a VA Form 9 perfecting an appeal of that issue later that month.  

In June 2014, the Veteran's representative filed a motion to vacate that portion of the August 2013 Board decision which denied service connection for a psychiatric disorder.  The motion to vacate that portion of the August 2013 Board decision is granted below.  The remainder of the August 2013 decision and remand remains undisturbed.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes VA treatment records which are not of record in the paper claims file but which were associated with the Veteran's record (his Virtual VA e-folder) at the time of issuance of the January 2014 SOC addressing the earlier effective date claim and the January 2014 supplemental statement of the case (SSOC) addressing the claim for a TDIU.  The Board presumes that the RO considered all evidence of record in preparation of the January 2014 SOC and SSOC.  See Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000) ("absent specific evidence indicating otherwise, all evidence contained in the record at the time of the RO's determination of the service connection must be presumed to have been reviewed by the Department of Veterans Affairs, and no further proof of such review is needed.").  

The VBMS e-folder contains additional VA treatment records which were not of record at the time of issuance of the January 2014 SOC or SSOC.  In his June 2014 Informal Hearing Presentation (IHP), the Veteran's representative asked that the case be remanded to the Agency of Original Jurisdiction (AOJ) for consideration of this additional evidence.  However, review of these records indicates that they include VA treatment records dated prior to February 2013, which were previously of record and considered by the AOJ.  While records dated between February 2013 and April 2014 were also uploaded to the VBMS e-folder, review of these records reflects that they are not pertinent to the earlier effective date claim.  Accordingly, although the Veteran has not waived AOJ consideration of this evidence, remand for AOJ consideration is not necessary.  See 38 C.F.R. § 20.1304 (2013).  Regarding the claims for service connection for an acquired psychiatric disorder and a TDIU, the AOJ will have the opportunity to consider the additional evidence added to the record since issuance of the most recent SSOCs on remand.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On August 28, 2013, the Board issued a decision denying service connection for an acquired psychiatric disorder, to include adjustment disorder with depressed mood.  

2.  On August 14, 2013, the Veteran filed with the RO a private favorable medical opinion regarding the claim for service connection for an acquired psychiatric disorder which was not associated with the claims file at the time of issuance of the August 2013 Board decision.  

3.  The weight of the evidence is against a finding that the Veteran had hypertensive heart disease prior to September 19, 2011.  


CONCLUSIONS OF LAW

1.  The criteria to vacate that portion of the August 28, 2013 Board decision that denied service connection for an acquired psychiatric disorder, to include adjustment disorder with depressed mood, have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).  

2. The criteria are not met for an effective date earlier than September 19, 2011, for the grant of service connection for hypertensive heart disease.  38 U.S.C.A. § 5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.157, 3.159, 3.400 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

During the July 2013 hearing, the undersigned indicated that he would hold the record open until August 17, 2013 to allow the Veteran to submit a medical opinion regarding the relationship between his psychiatric disorder and service.  On August 14, 2013, the Veteran filed a positive private medical opinion with the RO; however, this record was not associated with the claims file at the time of issuance of the August 28, 2013 Board decision denying service connection for an acquired psychiatric disorder.   

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).  The Board's August 2013 decision denying service connection for an acquired psychiatric disorder was not based on consideration of all available pertinent evidence in VA's possession at that time.  In order to ensure due process, that portion of the August 2013 decision which denied service connection for an acquired psychiatric disorder will be vacated.  The Board will not disturb the remainder of the August 2013 decision and remand.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The claim for an earlier effective date for the grant of service connection for hypertensive heart disease is a downstream issue, which was initiated by a notice of disagreement (NOD).  The United States Court of Appeals for Veterans Claims (Court) has held that, as in this case, once an NOD from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The earlier effective date claim was addressed in the January 2014 SOC; hence, there is no duty to provide additional VCAA notice in this case.  

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file/e-folder contains the Veteran's STRs, PMRs, VA medical records (VAMRs), and Social Security Administration (SSA) records.  

In conjunction with his claim for SSA benefits, the Veteran reported that he had received treatment at Greater Baden Medical Services from June 2000 to June 2008.  In another SSA form, he reported that he had received treatment at this facility from May 2001 to May 2008 and indicated that the reasons for his visits included hypertension leading to two strokes.  Records from this facility, dated from August 2007 to June 2008 are included in the SSA records.  The Veteran has asserted that he had a stroke in 2003 and reported that an EKG was performed in evaluating his condition.  In an SSA form, the Veteran indicated that he had an EKG performed in May 2001 at Greater Baden Health Services; however, no such records are associated with the claims file.  

VA is only obligated to obtain records that are adequately identified and for which necessary releases have been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In October 2010, the RO sent the Veteran a VCAA letter in regard to his claim for service connection for hypertension, in which he was advised to complete and return an attached VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), for any medical records he wanted VA to obtain on his behalf.  The Veteran has not, however, submitted a release form to allow VA to obtain additional records from Greater Baden Medical Services or records regarding treatment for a stroke in 2003; rather, in October 2010, the Veteran returned a 21-4142 in which he indicated that VA should have all of his medical records from service and treatment since that time.  In an accompanying statement, the Veteran reported that VA had access to all of his medical information before and after discharge.  In a July 2012 VCAA letter regarding his claim for a TDIU, the RO again asked the Veteran to complete and return an attached VA Form 21-4142 if he wanted VA to obtain any medical records on his behalf; however, no release form to allow VA to obtain additional records regarding treatment from Greater Baden Medical Services or records regarding treatment for a stroke in 2003 was submitted.  

Moreover, the claim turns on when the Veteran's hypertensive heart disease arose, and the record does not indicate that these private treatment records, dated prior to August 2007, would demonstrate that it arose prior to September 19, 2011.  Rather, SSA records include a personal medical history form, completed in or after 2008, in which the Veteran was asked to check all applicable conditions.  The Veteran indicated that he had high blood pressure; however, he did not mark that he had a heart murmur/problem or stroke.  The Veteran reported during a September 2012 VA general medical examination that he had a stroke in June 2003, at which time he went to the emergency room and his blood pressure was greatly elevated, but his symptoms resolved.  He indicated that he knew of no sequelae.  Further, a June 2011 VA examination report indicates that the Veteran had no history of hypertensive heart disease.  The above indicates that private treatment records dated prior to August 2007 would not show that hypertensive heart disease arose prior to September 19, 2011.  Accordingly, remand to attempt to obtain additional records would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Similarly, while the claim for service connection for an acquired psychiatric disorder is being remanded below to obtain outstanding pertinent psychiatric and therapy records, there is no indication that they would be pertinent to the question of whether the Veteran's hypertensive heart disease arose prior to September 19, 2011.  Accordingly, remand of this issue to attempt to obtain these records is also not warranted.  

The Veteran underwent VA examinations in June 2011 and September 2012 which are pertinent to the earlier effective date claim.  These examination reports, read together, are factually informed, medically competent and responsive to the issue under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).  As will be discussed below, the evidence does not indicate that the Veteran's hypertensive heart disease arose prior to September 19, 2011.  Therefore, remand to obtain a retrospective medical opinion is not needed to fairly decide this claim.  See Chotta v. Peake, 22 Vet. App. 80 (2008).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  While the earlier effective date claim was identified as one of the issues on appeal during the July 2013 hearing, it was not actually in appellate status at that time.  The undersigned did not specifically discuss the criteria necessary to establish an earlier effective date for the grant of service connection for hypertensive heart disease, however, the Veteran's representative asked questions pertinent to the earlier effective date claim.  Moreover, the Veteran has been represented by a national Veterans Service Organization which is well-versed in veterans law during the hearing and throughout the pendency of his appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").  

Although the undersigned did not specifically seek to identify any pertinent evidence that was not associated with the claims file regarding the earlier effective date claim, such was not necessary because the Veteran has volunteered his treatment history.  In light of the above, the Veteran is not shown to be prejudiced in regard to any deficiencies in the July 2013 hearing.  Moreover, neither the Veteran nor his representative has alleged that there were any deficiencies in the hearing under section 3.103(c)(2). See Bryant, 23 Vet. App. at 497-98. 

Significantly, in Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly explain the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication that the Veteran had any additional information to submit.  In this case, given the development of the Veteran's claim, discussed above, the Board finds no deficiency in the Board hearing or in development of the claim.  See id. 

As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating the Veteran's claim.

Analysis

The Board applies statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

In the September 2012 rating decision, the RO granted service connection and assigned an initial 30 percent rating for hypertensive heart disease, effective September 19, 2011, the date of the Veteran's claim for a TDIU.  

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i).

The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  "Date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  The benefit sought must be identified, but need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  While VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  Under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits. 

The Court has interpreted the term "date entitlement arose" as the date when the claimant met the requirements for the benefits sought.  This is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110(a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  An effective date generally can be no earlier than the "facts found."  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008). However, the date entitlement arose is not the date that the RO receives the evidence, but the date to which that evidence refers.  McGrath, 14 Vet. App. at 35.

The Veteran argues that an earlier effective date for the grant of service connection for hypertensive heart disease is warranted in light of his earlier filed claim for service connection for hypertension, submitted in September 2010.  He argued during the July 2013 hearing that he had had a stroke in 2003, at which time an EKG was performed and he had heart damage.  He also asserted that he should have had an EKG or other testing in conjunction with his original claim for service connection for hypertension suggesting that, had such testing been accomplished, hypertensive heart disease would have been revealed.  

There is no communication from the Veteran dated prior to September 28, 2010 which may, even liberally construed, constitute a pending claim for service connection for hypertensive heart disease.  Rather, his only communications prior to this time were in regard to a January 2010 claim for service connection for acquired immunodeficiency syndrome (AIDS) and a June 2010 request for a copy of his claims file.    

The claim for service connection for hypertension, filed on September 28, 2010, makes no mention of hypertensive heart disease.  The RO granted service connection for hypertension, effective September 28, 2010, in an August 2011 rating decision.  Hypertensive heart disease was not addressed.  

While the September 2010 claim made no mention of hypertensive heart disease, the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  At the time of the August 2011 rating decision, there was no evidence of record suggesting the presence of hypertensive heart disease.  In this regard, STRs do not reflect complaints regarding or treatment for hypertensive heart disease.  EKGs were reported as normal on examinations in December 1981 and July 1982.  While there were some elevated blood pressure readings and the Veteran reported a history of high or low blood pressure in his April 1990 Report of Medical History, he denied having or ever having had heart trouble and clinical evaluation of the heart on separation examination was normal and EKG revealed normal sinus rhythm. 

VA treatment records dated in July 2010 and June 2011 indicate that the Veteran reported he had hypertension, but indicated that he did not have heart or cardiovascular problems.  

On VA hypertension examination in June 2011, the examiner reviewed the claims file and medical records and noted that there was no history of hypertensive heart disease or other hypertensive related disease.  The examiner performed a cardiac examination and noted that heart size was normal by X-ray.  The diagnosis was hypertension and the examiner commented in the summary of problems that hypertensive heart disease was not present.  

Because there was no evidence of record suggesting the presence of hypertensive heart disease at the time of the August 2011 rating decision, the Veteran's claim was not construed as including a claim for service connection for hypertensive heart disease at that time.  In his June 2014 IHP, the Veteran's representative argued that the Veteran filed a claim for service connection for a heart condition on September 28, 2010 and had a formal diagnosis of heart disease less than a year later and, therefore, the proper effective date is the date of claim because "the claim was still open for direct review at the time of the diagnosis."  

VA hypertension examination on August 3, 2012, performed in conjunction with the September 2011 claim for a TDIU, revealed an abnormal EKG dated August 7, 2012, with sinus rhythm and a non-specific T-wave abnormality, which the examiner opined was more likely not clinically significant, with minimum voltage criteria which were described as possibly being a normal variant.  The EKG also revealed an abnormal left axis deviation, but the examiner noted that cardiomegaly was not seen on chest X-ray so he was not able to make a diagnosis and an echocardiogram was indicated.  Echocardiogram performed on the same date was abnormal in that there was mild concentric left ventricular hypertrophy which, the examiner opined, was more likely related to hypertension.  Ejection fraction was 60 percent and there was trace atrial insufficiency.  

The Veteran underwent VA heart examination on the same date.  The examiner noted that the Veteran had been diagnosed with hypertensive heart disease with mild left ventricular hypertrophy in 2012.  In describing the history (course and onset) of this condition, the examiner commented that, on hypertension examination, echocardiogram revealed mild concentric left ventricular hypertrophy which was more likely secondary to hypertension.  The etiology of this condition was noted to be hypertension.  

The finding of hypertensive heart disease on VA examination in August 2012 is the first evidence of record indicating the presence of this disability.  This August 2012 VA examination report is dated within one year of issuance of the August 2011 rating decision adjudicating the claim for service connection for hypertension.  As this VA examination report is new and material with regard to whether the Veteran's hypertension encompassed hypertensive heart disease, it will be considered as having been filed in connection with that earlier, September 2010 claim.  See 38 C.F.R. § 3.156(b).  

Accordingly, liberally construing the September 28, 2010 claim as encompassing a claim for service connection for hypertensive heart disease, per Clemons, the next question is whether the Veteran's hypertensive heart disease arose prior to September 19, 2011, which could establish entitlement to an earlier effective date.  However, the weight of the competent, probative evidence is against a finding that the Veteran's hypertensive heart disease arose prior to September 19, 2011 and, therefore, the claim will be denied.  

The Veteran argued during the July 2013 hearing that he had an EKG in conjunction with treatment for a stroke in 2003 which showed heart damage; however, no such EKG is of record.  While the Veteran is competent to report a contemporaneous medical diagnosis, to the extent that he offered the July 2013 testimony to indicate the presence of a heart disorder, specifically, hypertensive heart disease, in 2003, the Board finds his testimony not credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); but see Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (the connection between what a physician said and the layman's account of what the physician purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute "medical" evidence).  

The Veteran's July 2013 assertion that he suffered heart damage as a result of a 2003 stroke is inconsistent with other statements of record.  During a September 2012 VA general medical examination he stated that he received treatment for a stroke in June 2003, but his symptoms resolved and he knew of no sequelae.  The Veteran denied having heart or cardiovascular problems during VA treatment in July 2010 and June 2011.  Further, in a personal medical history form completed in or after 2008, the Veteran was asked to check all applicable conditions and reported that he had high blood pressure but did not mark that he had a heart murmur/problem, or stroke.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

While the Veteran asserts that his hypertensive heart disease would have been detected had an EKG been performed in conjunction with his June 2011 VA examination, he is not competent to indicate the presence of hypertensive heart disease.  Although a non-medically trained claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions, such as concerning a form of cancer, or in this case the onset of the disorder in question.  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (discussing this axiom in a claim for rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).  Whether or not hypertensive heart disease was present is a complex medical question.  

Significantly, the June 2011 VA examiner clearly stated in the diagnosis section of the report that hypertensive heart disease was not present.  There is a presumption that VA has properly chosen a person who is qualified to provide a medical opinion in a particular case. Parks v. Shinseki, 716 F.3d 581, 585 (Fed.Cir. 2013) (citing Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed.Cir. 2011)).  While the June 2011 VA examiner reported that testing for left ventricle dysfunction was not done, he nevertheless clearly stated that hypertensive heart disease was not present.  There is no suggestion that the June 2011 VA examiner was not competent to provide an opinion as to the presence of hypertensive heart disease at the time of his examination.  The VA examiner reviewed the claims file, which included the Veteran's SSA records, including his form indicating that he had received treatment for hypertension leading to two strokes from Greater Baden Health Services.  The June 2011 VA examination report also notes that the Veteran reported a history of hospitalization in 2003 for hypertension, but indicates that there was not a history of a stroke/transient ischemic attack related to hypertension.  Therefore, contrary to the Veteran's assertions, even in the absence of a contemporaneous EKG, the June 2011 VA examination report provides competent medical evidence that hypertensive heart disease was not present. 

The Board finds the June 2011 VA examiner's opinion, that the Veteran did not have hypertensive heart disease, to be highly probative of the question of whether hypertensive heart disease arose prior to September 19, 2011.  The examiner reviewed the claims file, examined the Veteran, and reviewed a chest X-ray.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  

The first evidence indicating the presence of hypertensive heart disease is the examination and testing performed in August 2012, therefore, this is the date that entitlement to service connection arose.  This conclusion is supported by a November 2013 VA heart examination, in which the examiner indicated that the Veteran had hypertensive heart disease diagnosed in 2012.  The examiner noted that the Veteran's chief concern was his service connection starting in 2012.  The November 2013 examiner, who reviewed the claims file, noted that the Veteran's hypertensive heart condition was based on echocardiogram dated in August 2012 and he did not have other studies for comparison.  This examiner also noted that a 2010 chest X-ray showed heart size to be normal.  The November 2013 VA examiner provided several references which indicate that:  conditions associated with an enlarged heart include left ventricular hypertrophy; having high blood pressure can make the heart have to pump harder to deliver blood, enlarging and thickening the muscle; high blood pressure forces the heart to work harder causing the left ventricle to thicken or stiffen (left ventricular hypertrophy); hypertensive heart disease refers to heart problems that occur because of high blood pressure, including coronary artery disease and angina, heart failure, and thickening of the heart muscle (hypertrophy); and the cause of hypertensive heart disease is chronically elevated blood pressure.  

Entitlement to service connection for hypertensive heart disease did not arise until this disorder was shown on VA examination on August 3, 2012.  The date of the claim of entitlement to service connection for hypertension, construed liberally to include hypertensive heart disease, is September 28, 2010.  The later of the two dates is August 3, 2012, the appropriate effective date for service connection.  38 C.F.R. § 3.400.  However, the RO provided the Veteran the benefit of an earlier effective date, September 19, 2011, and the Board will not disturb this.

The claim for an earlier effective date for the grant of service connection for hypertensive heart disease is denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The portion of the August 28, 2013 Board decision that denied service connection for an acquired psychiatric disorder, to include adjustment disorder with depressed mood, is vacated.  

An effective date earlier than September 19, 2011 for the grant of service connection for hypertensive heart disease is denied. 


REMAND

Remand is required to obtain outstanding pertinent treatment records regarding the claim for service connection for an acquired psychiatric disorder.  Additionally, a supplemental medical opinion addressing this claim should be obtained.  To ensure compliance with the August 2013 remand, the examiner should also, after reviewing the claims file, comment as to the impact of the Veteran's service-connected disabilities on his employability.  On remand, the Veteran should be provided notice advising him of the information and evidence necessary to substantiate a claim for service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability.  

The Veteran is advised that, in order to substantiate his claim for a TDIU, the evidence must show that his service-connected disabilities, either separately or in combination, would preclude his obtaining and retaining substantially gainful employment consistent with his education and occupational experience.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran a notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate a claim for service connection for an acquired psychiatric disorder, to include adjustment disorder with depressed mood, to include as secondary to service-connected disability.  

2.  Request from the National Personnel Records Center (NPRC) or any other appropriate entity, any additional service treatment records, to include records of psychiatric treatment, including inpatient treatment, at Long Beach Naval Hospital.  

If additional service treatment records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed psychiatric disorder and any treatment since September 2010 of his service-connected disabilities.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for: 

(1) inpatient records from the Long Beach VAMC regarding hospitalization in February 1990; 

(2) records regarding therapy dated around July 2009, as referenced in a July 2009 report from Dr. V.; 

(3) mental health treatment records from the AIDS foundation, as referenced during a June 2011 VA mental disorders examination; 

(4) records regarding treatment at a PTSD support group at Riverside, as referenced during VA treatment in August 2011;

(5) records regarding therapy from Ryan White services, as referenced during VA treatment in April 2012; 

(6) records regarding therapy at the Montrose Center, dated since April 2013; and 

(7) records from the Houston VAMC, dated since April 2014.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

4.  After all available records have been associated with the claims file/e-folder, forward the claims file to the examiner that conducted the November 2013 VA mental disorders examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to whether the Veteran's current psychiatric disorder was caused or aggravated by a service-connected disability (the Veteran is service-connected for bilateral hearing loss, tinnitus, hypertension, and hypertensive heart disease). 

Also, this examiner should comment as to whether the Veteran's service-connected disabilities, either separately or in combination, would preclude his obtaining and retaining substantially gainful employment consistent with his education and occupational experience.
  
As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his attention is drawn to the following:

* The record reflects that the Veteran has a college degree, obtained his insurance license, and has worked as an accountant, bookkeeper, consultant, clerk, and sales representative.  

* In January 1990, the Veteran complained of a lot of pressure from his situation on ship, including two unauthorized absence charges.  The assessment was anxiety reaction and a consult to the mental health clinic was placed.  

* In January 1990, the Veteran was evaluated by a psychiatrist at the Long Beach Naval Hospital for coping mechanisms/stress therapy.  The Axis I diagnosis was adjustment disorder with depressed mood and the Axis II diagnosis was personality disorder with changes in mood and conduct.  

* A February 1990 discharge summary reflects an Axis I diagnosis of adjustment disorder with depressed mood and an Axis II diagnosis of personality disorder, not otherwise specified, with self-defeating and narcissistic traits.  

* In his April 1990 Report of Medical History at separation, the Veteran reported that he had depression or excessive worry and the examiner noted that he had depression related to his shipboard experience.  Clinical evaluation of the psychiatric system on separation examination was normal.  The examiner noted that this evaluation was not performed by a psychiatrist.  

* In July 2009, the Veteran's private physician opined that he had depression and adjustment disorder affecting his physical condition.  She commented that his adjustment disorder contributed to his inability to keep a job.  

* In September 2009, SSA determined that the Veteran had severe impairments from human immunodeficiency virus (HIV), diabetes mellitus, chronic obstructive pulmonary disease (COPD), hypertension, gout, chronic renal failure, adjustment disorder, and depression which caused more than minimal functional limitations and determined that he was disabled.  

* VA treatment records dated in July 2010 and February 2011 reflect that the Veteran denied mental health history.   

* On VA audiological examination in May 2011, the examiner commented that the Veteran's hearing loss and tinnitus affected his usual occupation in that he had difficulty understanding instructions, communicating with others, and hearing on the telephone.  

* On VA mental disorders examination in June 2011, the Veteran denied emotional problems prior to service.  The examiner noted that the Veteran spent a week in the hospital in February 1990 and was diagnosed with adjustment disorder with depressed mood and personality disorder with self-defeating and narcissistic traits.  She added that the April 1990 Report of Medical History indicated depression related to shipboard experience.  The Veteran reported feeling sad, down, and "on empty" related to his health problems and was depressed because he was unable to be active.  The examiner opined that the Veteran's depression appeared to be related to his health problems and being rejected by his daughter and siblings.  

* The June 2011 VA mental health examiner's Axis I diagnosis was anxiety disorder with depressed mood.  She noted that, although the Veteran was diagnosed with adjustment disorder during service, it was related to a specific situation and the symptoms resolved afterwards.  She opined that his current adjustment disorder with depressed mood was secondary to his current health problems and rejection he had experienced from his family.  

* On VA hypertension examination in June 2011, the examiner commented that the Veteran's hypertension did not have an effect on his usual occupation.  

* During VA treatment in March 2012, the Veteran reported feeling "down" because his family was "gossiping" about his HIV diagnosis.  The physician noted that he was going to get additional counseling for his stressor and family issues.  

* In May 2012, the RO requested an addendum opinion from the June 2011 VA mental disorders examiner to address whether the Veteran's anxiety disorder with depressed mood was at least as likely as not due to his service-connected conditions or his non service-connected conditions.  The examiner responded that the Veteran's adjustment disorder with depressed mood was not caused by his service-connected disabilities.  

* In August 2012, a VA examiner indicated that the Veteran's hypertension did not impact his ability to work.  He indicated that the Veteran's hypertensive heart disease impacted his ability to work in that he might require less stressful or physically demanding duties.  

* In August 2012, a VA examiner indicated that the Veteran's hearing loss impacted his ordinary conditions of daily life, including his ability to work, in that he had difficulty with communicating, especially if people were talking to him from behind, and he had to turn the volume up to hear the television.  She indicated that his tinnitus impacted his ordinary conditions of daily life, including his ability to work, in that he had intermittent, high-pitched tinnitus in both ears which sometimes affected his sleep.  

* A September 2012 VA general medical examination report summarizes the impact of various nonservice-connected conditions on the Veteran's ability to work.  The examiner stated with regard to the functional impairment resulting from service-connected disabilities that the Veteran might require less stressful or physically demanding duties.  

* The September 2012 VA general medical examiner commented that the Veteran had situational depression/anxiety, noting that his medical and financial problems caused a level of depression.  

* During VA treatment in May 2013, the Veteran reported some psychological ailments because of his HIV.  

* In an August 2013 letter, K.L. stated that she had been seeing the Veteran for weekly individual therapy since April 2013.  She commented that they had had limited discussions about his military service, discharge, and difficulties transitioning to civilian life.  She noted that he reported struggling to adjust to the military culture and to cope with military-related stressors and situations.  Therefore, she opined that it was at least as likely as not that his adjustment disorder was directly related to his military service.  

* In a September 2013 letter, Dr. N.V. wrote that she had diagnosed the Veteran with adjustment disorder in 2009.  She opined that this condition was as likely as not related to his military service.  

* On VA mental disorders examination in November 2013, the Axis I diagnosis was adjustment disorder with mixed anxiety and depressed mood.  The examiner noted that the Veteran was hospitalized and diagnosed with adjustment disorder with depressed mood in service and, subsequent to the discharge, he did not seek psychiatric care or take psychotropic medications.  He noted that, in the course of his medical care at the Houston VAMC, his physician noted mental health concerns of depression and offered a referral for mental health care.  He added that the Veteran was seen by a private provider in respect to an SSA disability claim and was diagnosed with adjustment disorder and had also been seen by a therapist since April 2013 who opined that his adjustment disorder was as likely related to his military service.  The examiner noted that, in June 2011, a VA examiner concluded that the current mental health symptoms were not caused by military service.  

* The November 2013 VA examiner opined that the Veteran's current adjustment disorder was not caused by his military service, explaining that, by definition an adjustment disorder involves emotional or behavioral symptoms that are in response to identifiable stressors  and requires that once the stressor has terminated, the symptoms do not persist for more than an additional six months.  He noted that the stressors encountered at the time of the Veteran's discharge had not persisted since 1990 and his current adjustment disorder was due to health conditions that were not present at the time of his discharge from the military. The examiner added that the Veteran did not receive any mental health care, medications or treatment for a mental health condition after he was discharged from the military until the recent past and that care was related to health conditions and the impact on his work.  The examiner opined that the statements by outside providers stating that the current psychiatric disorder was at least as likely as not caused by military service, did not appear to apply the DSM IV TR and did not appear to have had access to the Veteran's military records.

* Regarding employability, the November 2013 mental disorders examiner opined that the Veteran's adjustment disorder would not render him unable to be employed.  He added that it was likely that he would have reduced efficiency and focus due to his adjustment disorder and this condition would impact concentration, focus, interest, and sustained attention, requiring work in a somewhat quiet environment and with little contact with the public. 

* A November 2013 VA audiological examiner commented that the Veteran's hearing loss and tinnitus did not impact his ability to work.  

* A November 2013 VA hypertension examiner opined that the Veteran's hypertension and hypertensive heart disease did not impact his ability to work.  

* Recent VA treatment records, dated in December 2013 and April 2014 include depressive disorder, not otherwise specified, in the Veteran's active problem list.  

In rendering the requested opinion, the examiner must consider and address the June 2011 and September 2012 VA examiner's comments regarding the relationship between the Veteran's psychiatric disorder and his health problems.  The examiner should also consider and address the September 2012 and November 2013 VA examiners' comments regarding the Veteran's employability.  

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided an SSOC.  An appropriate period of time should be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


